DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ After-Final Remarks and Amendments filed on 21 January 2022 in the matter of Application N° 16/310,491.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11, 14-18, 25, and 26 have been canceled.  Claims 28-31 have been added and are supported by the original disclosure.
Claim 1 has been amended to add the limitations of canceled claim 11.
No new matter has been added. 
Thus, claims 1-4, 6, 8, 10, 13, 20, and 27-31 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. James M. Turner on 31 January 2022.
Please AMEND the preamble of claim 20 to reads as follows:
“The method according to claim 1, wherein…”

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
During the telephone interview of 18 January 2022, the Examiner discussed with Mr. Turner each of the outstanding rejections of record.  Therein, it was indicated that upon entry of the response, the Examiner would withdraw each of the rejections except for the anticipation rejection and the double patenting rejection.  Each of the of the rejections under 35 USC 112 and 103 would be withdrawn.
Applicants’ newly filed amendments have overcome the remaining anticipation rejection over Stirnimann and, in view of the amendment to claim 11, overcomes the obviousness rejection over the same reference.
With the amended limitations in mind, a supplemental search of the prior art was conducted.
As indicated in the interview, the sole remaining reference of concern discovered by the Examiner is WO 2016/150773 A1.  This reference was again reviewed and is not considered to be at issue with respect to the instant method.
The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.
Lastly, as no other rejections of record remain, save for the double patenting rejection, the Examiner withdraws this rejection in accordance with MPEP §804(I)(B)(1)(b)(i).
  This is to say that the instant pending claims are immediately free and clear of the prior art.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615